Citation Nr: 1539311	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-44 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to October 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the Regional Office (RO) in St. Louis, Missouri, denied service connection for bilateral hearing loss.   In April 2013 and October 2014, the Board remanded the claim, then on appeal, for additional development.  After taking further action, the Appeals Management Center (AMC) granted service connection for hearing loss and assigned an initial, non-compensable rating therefor, effective January 26, 2010. 


FINDING OF FACT

In a March 2015 rating decision, the AMC granted service connection for hearing loss and assigned an initial, non-compensable rating therefor, effective January 26, 2010.


CONCLUSION OF LAW

Because the March 2015 award of service connection for hearing loss represents a full grant of the benefit sought on appeal, there remains no case or controversy with respect to that claim over which the Board may exercise jurisdiction.  38 U.S.C.A. §§ 511, 5107, 7104 (West 2014); 38 C.F.R. §§ 19.4, 19.5, 20.101 (2015).








REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  One of the principal functions of the Board is to make determinations of appellate jurisdiction. 38 C.F.R. § 19.4.  The Board may address questions pertaining to its jurisdictional authority to review a particular case or issue.  38 C.F.R. § 20.101(d). 

In the instant case, the Veteran filed a claim seeking service connection for bilateral hearing loss.  As noted above, the RO initially denied the claim, and the current appeal ensued.  After the Veteran perfected an appeal of the denial of service connection for hearing loss, and the Board remanded the claim for additional development, the AMC, in a March 2015 rating decision, granted service connection for this issue and assigned an initial, non-compensable rating therefor, effective January 26, 2010.

The Veteran's claim for service connection for hearing loss has been granted by the decision of a lower adjudicative body that fully resolved the Veteran's appeal as to the matter of service connection for that disability.  Hence, there no longer remains any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105, and 38 C.F.R. § 19.4 with respect to this issue.  In the absence of any justiciable question remaining, the appeal as to the claim for service connection for hearing loss must be dismissed. 


ORDER

The appeal as to the claim for service connection for hearing loss is dismissed.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


